Name: Commission Regulation (EEC) No 2912/85 of 18 October 1985 amending for the second time, for the 1985/86 marketing year Regulation (EEC) No 750/85 applying quality class III to certain fruit
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/30 Official Journal of the European Communities 19. 10. 85 COMMISSION REGULATION (EEC) No 2912/85 of 18 October 1985 amending for the second time, for the 1985/86 marketing year Regulation (EEC) No 750/85 applying quality class III to certain fruit THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 379/71 of 19 February 1971 laying down common quality stan ­ dards for citrus fruit (3), laid down a class III for the products concerned ; Whereas, pursuant to the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1035/72, the quality class III may be applied only if the products concerned are needed to meet consumer demand ; whereas, this need, which has already been recognized for a limited period for lemons of the 'Verdelli ' type by Commis ­ sion Regulation (EEC) No 1 587/85 (4), also appears to exist at present for certain citrus fruits other than lemons ; whereas, in view of the considerable fluctua ­ tions in production from one marketing year to another, the period of application of quality class III should be limited ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 750/85 is hereby amended by the addition of the following : '  oranges of the blonde variety ovale calabrese from 1 October 1985 to 15 July 1986,  satsumas, Clementines, tangerines and other similar citrus hybrids other than mandarins from 1 October 1985 to 15 May 1986'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . Q) OJ No L 45, 24. 2. 1971 , p. 1 . M OJ No L 154, 13 . 6 . 1985, p. 19 .